PER CURIAM.
This cause recurs on application of petitioner to have restored his privilege to practice law, having been on September 22nd, 1965 “suspended from the practice of law for one year and thereafter until he shall have paid the costs of this proceeding and until he demonstrates to the Board of Governors and this Court that he is entitled to resume the practice of law.” The history, background, disciplinary proceeding and final action are reported in the case of The Florida Bar v. Koester, Fla., 178 So.2d 584.
Petitioner was adjudged guilty of a federal income tax evasion on May 13, 1963, following his plea of nolo contendere. The U. S. District Court for the Middle District of Florida sentenced him to serve one year and one day and to pay a fine of $2500.00. He commenced his confinement on May 27th, 1963, was released on parole November 19th, 1963, and completed his parole period with a favorable report on June 1st, 1964. He paid the fine imposed by the court.
Petitioner is now seventy-four years of age and, except for the period of suspension, has been a practicing attorney in Jacksonville, Florida, since 1916, enjoying during that period a good reputation for honesty and fair-dealing, which excellent background was noted in the decision of this court, supra. Koester supported his petition for reinstatement with the testimony of five reputable members of the Jacksonville Bar, all of whom testified in support of his rehabilitation. The Florida Bar offered no testimony in rebuttal. Surprisingly, the referee recommended against his reinstatement, and The Florida Bar has joined in that recommendation to us.
Now, having heard argument, having examined the record, and having considered the circumstances of the original disciplinary action, it is our opinion, and we hold, that the petitioner, now seventy-four years old, has served his sentence, paid his fine, proved his rehabilitation, and that he is entitled to resume the practice of law.
Accordingly, the suspension imposed by this court on September 22nd, 1965 in the original disciplinary proceeeding is terminated, and the name of Fred R. C. Koester *116is returned to the roll of practicing attorneys in this State with all the rights, privileges and responsibilities thereunto belonging.
It is so ordered.
CALDWELL, C. J., ROBERTS, ERVIN and ADAMS (Ret.), JJ., and SPEC-TOR, District Judge, concur.